2015 IL App (2d) 140445
                                   No. 2-14-0445
                          Opinion filed December 11, 2015
_____________________________________________________________________________

                                     IN THE

                        APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

GLENN L. SONNTAG,                            ) Appeal from the Circuit Court
                                             ) of Kane County.
         Plaintiff-Appellee,                 )
                                             )
v.                                           ) Nos. 12-MR-331
                                             )      13-MR-886
JAY STEWART, as Director of the Division )
of Professional Regulation of the Department )
of Financial and Professional Regulation;    )
BRYAN A. SCHNEIDER, as the                   )
Department’s Secretary; SADZI M. OLIVA, )
as an Administrative Law Judge for the       )
Department; AMY B. QUINT, as Chair of the )
Illinois Certified Shorthand Reporters Board )
of the Department’s Division of Professional )
Regulation; CAROL A. BARTKOWICZ,             )
MELISSA CLAGG, TANA J. HESS,                 )
BERNICE E. RADAVICH, WILLIAM A.              )
SUNDERMAN, and BARBARA A.                    )
WICHMANN, as Members of the Illinois         )
Certified Shorthand Reporters Board; and     )
THE DIVISION OF PROFESSIONAL                 )
REGULATION OF THE DEPARTMENT                 )
OF FINANCIAL AND PROFESSIONAL                )
REGULATION,                                  ) Honorable
                                             ) David R. Akemann,
         Defendants-Appellants.              ) Judge, Presiding.
______________________________________________________________________________

     PRESIDING JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
     Justices Burke and Birkett concurred in the judgment and opinion.

                                    OPINION
2015 IL App (2d) 140445


¶1     The Director of the Division of Professional Regulation of the Illinois Department of

Financial and Professional Regulation (Department) appeals from the judgments of the circuit

court of Kane County reversing the Department’s decisions to revoke and subsequently, on

remand, to indefinitely suspend the certified shorthand reporter’s license of the plaintiff, Glenn

Sonntag. On appeal, the Department contends that its original determination, revoking the

plaintiff’s license, was not an abuse of discretion. We reverse the trial court’s judgment and

reinstate the Department’s original determination.

¶2                                      BACKGROUND

¶3     On September 25, 1978, the plaintiff was licensed to practice shorthand reporting in

Illinois. On May 12, 2004, the Attorney General’s office executed a search warrant in the

plaintiff’s office in connection with an investigation into allegations that the plaintiff was in

possession of child pornography. On February 7, 2005, the plaintiff was charged with three

counts of possession of child pornography (720 ILCS 5/11-20.1(a)(6) (West 2004)). On March

7, 2007, the plaintiff pled guilty to those three counts. He was subsequently sentenced to 24

months’ probation and fined $1,185. He was also ordered to undergo counseling and register as

a sex offender. In March 2009, he successfully completed his probation and his sentence was

discharged. The plaintiff continued to work as a shorthand reporter following his arrest and

conviction.

¶4     In January 2010, the Department filed an administrative complaint against the plaintiff

for his violation of the Illinois Certified Shorthand Reporters Act of 1984 (Reporters Act) (225

ILCS 415/1 et seq. (West 2010)).       As subsequently amended, the Department’s complaint

alleged that, as a result of his conviction and the underlying misconduct, the plaintiff was no




                                              -2-
2015 IL App (2d) 140445


longer considered to be of good moral character and thus he satisfied the grounds for disciplinary

action under the Reporters Act.

¶5     In December 2011, an administrative law judge (ALJ) conducted a hearing on the

Department’s complaint. The Department presented: (1) the records of the plaintiff’s criminal

proceedings and the police reports pertaining to the evidence seized under the search warrant; (2)

the testimony of the Geneva police officer responsible for executing the search warrant; and (3)

the plaintiff’s testimony as an adverse witness. The Geneva police officer testified that when the

search warrant was executed the plaintiff was very cooperative. The plaintiff immediately

admitted the alleged wrongdoing and acknowledged that he had a problem.

¶6     In his defense, the plaintiff testified and proposed to present the testimony of 16 character

witnesses, but the ALJ limited oral testimony to five witnesses.         The plaintiff chose five

witnesses with whom he had previously worked, including a judge, an attorney, and fellow court

reporters. The remaining witnesses were allowed to testify by affidavit, except the plaintiff’s

psychologist, whose letter was rejected because he would not be subject to cross-examination.

¶7     The plaintiff testified that he had completed every duty required by his sentence and that

he considered himself completely rehabilitated. He said that he began counseling as soon as

possible after the execution of the search warrant in May 2004 and that he had never viewed

child pornography again since that date. He understood that child pornography was wrong and

that it harmed children. He realized that he had viewed it because he was depressed and under

stress about certain relationship issues. He was certain that he would not engage in such conduct

again, because he was in a much better place in his life. He was no longer depressed, and while

he continued to see his psychologist for coaching on other issues, it was not necessary to discuss




                                               -3-
2015 IL App (2d) 140445


his former interest in child pornography. Furthermore, he believed that it would be his “death”

to view child pornography again, because he did not want to “spend 20 years in jail.”

¶8     The plaintiff’s witnesses testified that the plaintiff was a valued and needed member of

his profession.   They considered his use of child pornography as a temporary lapse or a

“mistake” that he had overcome. They all believed that at the time of their testimony the

plaintiff was of the appropriate moral character to work as a court reporter.

¶9     On January 18, 2012, the ALJ issued her recommendation that the plaintiff’s certified

shorthand reporter’s license be revoked. The ALJ found that the Department had proven its

factual allegations by clear and convincing evidence, and that “severe discipline” was necessary

to carry out the purposes of the Reporters Act. The ALJ explained that the plaintiff “cannot

escape the consequences of his actions under the [Reporters] Act by proposing that he has

already served his criminal sentence, that he is currently of good moral character, that his

conduct did not affect his practice or that not having a license will cause a tremendous hardship

on his income.”

¶ 10   On March 30, 2012, the Illinois Certified Shorthand Reporters Board (Board), in its

recommendation to the Department, adopted the ALJ’s decision in its entirety. The plaintiff

subsequently moved for rehearing, which the Department denied.            On May 25, 2012, the

Department revoked the plaintiff’s reporter’s license.

¶ 11   On June 29, 2012, the plaintiff filed a complaint for administrative review, and sought a

stay of enforcement of the Department’s decision. The plaintiff argued that, pursuant to Kafin v.

Division of Professional Regulation of the Department of Financial & Professional Regulation,

2012 IL App (1st) 111875, his discipline was too harsh. In that case, the reviewing court




                                               -4-
2015 IL App (2d) 140445


reversed the administrative revocation of the license of a psychiatrist who had had an

inappropriate relationship with a 19-year-old patient.

¶ 12   On October 31, 2012, following a hearing, the trial court granted the plaintiff’s motion

for a stay. The trial court found that its decision was consistent with Kafin. Following the trial

court’s ruling, the Department filed a timely notice of interlocutory appeal. On appeal, this court

affirmed the trial court, holding that the trial court did not abuse its discretion in granting the

stay. Sonntag v. Stewart, 2013 IL App (2d) 121288-U, ¶ 32. Based on the determination in

Kafin, we noted that the Department’s decision to revoke the plaintiff’s license could be

considered “harsh.” Id. ¶ 26. We noted that the Department’s argument that revocation was

necessary would have been more persuasive had the Department sought to revoke the plaintiff’s

license at the time of his arrest or conviction and not almost five years later. Id. ¶ 24. We further

stated “that our decision relate[d] only to the propriety of the trial court’s order granting [the]

stay. We do not address in anyway [sic] the merits of the underlying dispute.” Id. ¶ 34.

¶ 13   On August 12, 2013, on administrative review, the trial court, again relying on Kafin,

found that the Department’s decision revoking the plaintiff’s license was “unduly harsh.” The

trial court remanded the matter to the Department to enter an appropriate sanction in light of the

principles articulated in Kafin.

¶ 14   On September 17, 2013, the Department indefinitely suspended the plaintiff’s license and

noted that the plaintiff was not permitted to petition for restoration of his license for at least two

years. In reaching its determination, the Department stated that Kafin should not be applied in

this case, because the standard of review here was very deferential and because sanctions under

the Medical Practice Act of 1987 (225 ILCS 60/1 et seq. (West 2006)), which were at issue in

Kafin, could not be analogized to sanctions under the Reporters Act. The Department noted that



                                                -5-
2015 IL App (2d) 140445


this was a case of first impression and that there was no precedent limiting the sanction that

could be imposed.      The Department did not believe that the sanction was overly harsh,

considering that the plaintiff was a “convicted felon child pornographer who engaged in this

illicit activity on the job” over a three-year period. Nonetheless, the Department stated that it

would enter a lesser sanction for the sole purpose of complying with the trial court’s order.

¶ 15   On October 8, 2013, the plaintiff again sought administrative review of the Department’s

determination. On April 4, 2014, the trial court entered its final judgment. The trial court

rejected the Department’s argument that Kafin was not applicable in this case. The trial court

found that the sanction imposed on remand was “overly harsh” in light of mitigating

circumstances: the plaintiff was a licensed reporter for 35 years, with no other blemishes on his

record; it had been 10 years since the end of the plaintiff’s criminal conduct; there were

numerous character witnesses who testified for the plaintiff; the plaintiff’s conduct underlying

the disciplinary action did not involve contact with persons connected to his practice, such as in

cases where a physician was inappropriately involved with a patient; and the stated purpose of

the statute, to efficiently and accurately produce records, was not impacted by the conduct

involved. The trial court found that another remand would serve no useful purpose and that the

purpose of disciplinary action in this case was properly fulfilled by the suspension that had

already been served. Thereafter, the Department filed a timely notice of appeal.

¶ 16                                       ANALYSIS

¶ 17   On appeal, the Department argues that it did not abuse its discretion in revoking the

plaintiff’s reporter’s license. Judicial review of a decision of the Department is governed by the

Administrative Review Law (Review Law) (735 ILCS 5/3-101 et seq. (West 2014)). See 225

ILCS 415/23.14 (West 2014). Under the Review Law, this court reviews the Department’s



                                               -6-
2015 IL App (2d) 140445


decision and not the decision of the ALJ or the trial court. Kazmi v. Department of Financial &

Professional Regulation, 2014 IL App (1st) 130959, ¶ 18; see 735 ILCS 5/3-101 (West 2014).

The standard of review depends on whether the question presented is one of fact, one of law, or a

mixed question of fact and law. Kazmi, 2014 IL App (1st) 130959, ¶ 18.

¶ 18   An agency’s conclusions of law are reviewed de novo. Id. ¶ 19. If the question presented

is a mixed question of fact and law, the agency’s decision is reviewed under the “clearly

erroneous” standard. Id. ¶ 20. Mixed questions of fact and law are “questions in which the

historical facts are admitted or established, the rule of law is undisputed, and the issue is whether

the facts satisfy the statutory standard, or to put it another way, whether the rule of law as applied

to the established facts is or is not violated.” Pullman-Standard v. Swint, 456 U.S. 273, 289 n.19

(1982). “An administrative decision is clearly erroneous where the reviewing court is left with

the definite and firm conviction that a mistake has been made.” Kouzoukas v. Retirement Board

of the Policemen’s Annuity & Benefit Fund of the City of Chicago, 234 Ill. 2d 446, 464 (2009).

¶ 19   Even if the administrative decision is determined to be correct under the foregoing

standards of review, the sanction imposed by the agency may still be reversed if it amounts to an

abuse of discretion. Kazmi, 2014 IL App (1st) 130959, ¶ 21. A sanction will be found to be an

abuse of discretion if it is either: (1) overly harsh in view of the mitigating circumstances or (2)

unrelated to the purpose of the statute. Kafin, 2012 IL App (1st) 111875, ¶ 42. A “reviewing

court defers to the administrative agency’s expertise and experience in determining what

sanction is appropriate to protect the public interest.” Abrahamson v. Illinois Department of

Professional Regulation, 153 Ill. 2d 76, 99 (1992). “It is well settled that an administrative

agency’s finding of cause for discharge commands respect and substantial deference and will

stand even if the reviewing court considers another sanction to be more appropriate.” County of



                                                -7-
2015 IL App (2d) 140445


Cook v. Illinois Local Labor Relations Board, 302 Ill. App. 3d 682, 692 (1998). Because the

issue in this case is the propriety of the Department’s sanction, our review is for an abuse of

discretion.

¶ 20   In the present case, we cannot say that the Department abused its discretion when it

revoked the plaintiff’s reporter’s license as a sanction for his conviction of possession of child

pornography. There is no question that possession of child pornography is a serious offense. At

the time of his conviction, it was a Class 3 felony (720 ILCS 5/11-20.1(a)(6), (c) (West 2006)),

and the plaintiff is required to stay on the sex offender registry for life (730 ILCS 150/2(E), 7

(West 2006)). Further, the Reporters Act provides that revocation of a reporter’s license is an

available sanction for a felony conviction. 225 ILCS 415/23(a)(3) (West 2014). The mere fact

that a reviewing court would consider a different sanction to be more appropriate does not render

a decision arbitrary. Yeksigian v. City of Chicago, 231 Ill. App. 3d 307, 312 (1992). As stated in

Bultas v. Board of Fire & Police Commissioners of the City of Berwyn, 171 Ill. App. 3d 189, 196

(1988) (finding that a police officer’s single act of kicking and injuring a detainee was sufficient

cause for discharge despite the officer’s otherwise “unblemished career”):

       “We are aware of no authority which properly permits courts reviewing administrative

       decisions to reweigh evidence, including mitigating factors, for the purpose of

       determining that the sanction of discharge is exceedingly harsh and, on that basis,

       substituting some lesser penalty in its place. Consideration of the relative severity of

       discharge goes beyond the scope of our review. To participate in such considerations

       reduces the review of administrative decisions to an exercise in second-guessing and

       ignores the deference to be accorded to administrative bodies.” Id. at 197.




                                               -8-
2015 IL App (2d) 140445


Moreover, this is a case of first impression as there are no other cases in Illinois involving

revocation of a reporter’s license.    The Department could have reasonably concluded that,

despite the plaintiff’s many years as a court reporter with an unblemished record, the severity of

his misconduct warranted revocation of his license, to maintain the public’s confidence in the

Department and the profession and to deter others who are professionally licensed. Accordingly,

we cannot say that the Department’s determination was overly harsh or unrelated to the purposes

of the Reporters Act.

¶ 21   In so ruling, we note that in arguing that the sanction was not an abuse of discretion the

Department cites foreign cases where attorneys were disbarred or indefinitely suspended for

possession of child pornography.       See, e.g., In re Cohen, 100 A.3d 529, 535 (N.J. 2014)

(applying indefinite suspension for a minimum of five years and requiring attorney to reestablish

fitness to practice law); In re Grant, 317 P.3d 612, 618 (Cal. 2014) (disbarring attorney on the

ground that his continuation in bar would undermine public confidence in the legal profession).

We acknowledge that shorthand reporters are not in the same position as attorneys—the former

have limited interaction with the public and are rarely if ever in one-on-one situations with them.

Nonetheless, these cases show that license revocation is an acceptable sanction for possession of

child pornography by a professional.

¶ 22   The plaintiff argues that the Department abused its discretion because it failed to consider

mitigating circumstances, e.g., that he had been licensed since 1978 and had no other blemishes

on his record; he strictly complied with the terms of his probation; six years had elapsed between

the underlying conduct and the commencement of administrative proceedings to discipline him;

there was no evidence that he had reoffended since he was charged in 2004; and numerous

judges, attorneys, and court reporters attested to his exceptional professional abilities and his



                                               -9-
2015 IL App (2d) 140445


reputation in the community. The plaintiff’s argument is premised on case law stating that an

abuse of discretion occurs when a sanction is “overly harsh in view of the mitigating

circumstances.” (Internal quotation marks omitted.) Kafin, 2012 IL App (1st) 111875, ¶ 42.

However, this assertion must be viewed in light of the abuse-of-discretion standard of review.

Under that standard, an agency’s decision will not be disturbed unless it is “arbitrary or

capricious, or unless no reasonable person would agree with the [agency’s] position.” Windsor

Clothing Store v. Castro, 2015 IL App (1st) 142999, ¶ 48. In this case, while the Department

was aware of these mitigating circumstances, it could also have properly considered the

seriousness of the offense and the high degree of recidivism associated with these types of

offenses. See People v. Nichols, 2012 IL App (2d) 100028, ¶ 79. The Department could also

have considered that the plaintiff’s conduct occurred over several years.           Additionally,

revocation would place the burden on the plaintiff to pursue restoration of his license. In that

circumstance, the plaintiff would have to show that he did not present a high risk for reoffending

and that he merited the trust of the public. Considering the seriousness of the felony conviction,

placing the burden of proof on the plaintiff is not improper. Accordingly, we cannot say that no

reasonable person would agree with the Department’s decision.

¶ 23   We are troubled by the considerable delay between the time that the plaintiff was

convicted of possession of child pornography and the time that the Department began to pursue

sanctions. The Department states that it did not learn of the conviction until shortly before it

began pursuing disciplinary action.     Oddly, the office of the Attorney General, which is

representing the Department in this appeal, also prosecuted the defendant for possession of child

pornography in Kane County but apparently never reported the conviction to the Department. In

holding that the Department did not abuse its discretion, we are not condoning the delay. Due to



                                              - 10 -
2015 IL App (2d) 140445


the delay, the plaintiff is now being sanctioned eight years after his conviction. He has continued

to work as a court reporter throughout most of this time and the evidence indicates that he has

worked toward rehabilitation. While sanctions at this time might seem unfair, that is not a reason

to find that the Department abused its discretion in revoking the plaintiff's license for his felony

conviction.

¶ 24   The plaintiff argues that the sanction was an abuse of discretion because it was unrelated

to the purposes of the Reporters Act. The plaintiff notes that section 1 of the Reporters Act

provides that the Reporters Act is designed to “encourage proficiency,” “promote efficiency,”

and “establish[] a standard of competency” for certified shorthand reporters. 225 ILCS 415/1

(West 2014). The plaintiff argues that, because the sanction does not promote these purposes, it

is improper. This argument is without merit. Section 23 of the Reporters Act clearly provides

that sanctions are warranted for the commission of any crime “(i) that is a felony or (ii) that is a

misdemeanor, an essential element of which is dishonesty, or that is directly related to the

practice of the profession.” 225 ILCS 415/23(a)(3) (West 2014). The plain language of the

statute clearly shows that sanctions are proper for a felony that is unrelated to the practice of

shorthand reporting. Senese v. Village of Buffalo Grove, 383 Ill. App. 3d 276, 279 (2008) (a

court is not permitted to ignore the plain meaning of the statute by reading into it exceptions,

limitations, or conditions that the legislature did not express). Accordingly, the mere fact that the

plaintiff’s felony did not directly affect his performance of shorthand reporting does not mean

that the sanction is improper.

¶ 25   Further, section 1 also provides that a purpose of the Reporters Act is to ensure that the

practice of shorthand reporting “merit[s] and receive[s] the confidence of the public.” 225 ILCS

415/1 (West 2014). Sanctioning the plaintiff for possession of child pornography, a crime



                                               - 11 -
2015 IL App (2d) 140445


extremely repugnant to accepted moral standards, is consistent with the promotion of confidence

and respect in the shorthand reporter’s profession. The predominant purpose “in licensing a

trade or profession is the prevention of injury to the public by assuring that the occupation will

be practiced with honesty and integrity, excluding from the profession those who are

incompetent or unworthy.” Ranquist v. Stackler, 55 Ill. App. 3d 545, 551 (1977).

¶ 26   We note that the trial court relied on this court’s decision on interlocutory appeal in

reversing the Department’s decision. In that case, we agreed with the trial court’s finding that

Kafin suggested that the plaintiff’s sanction, license revocation, was overly harsh. However, the

issue in that case was whether the trial court abused its discretion in granting the plaintiff’s

motion for a stay. Under that standard of review, it was not unreasonable for the trial court to

rely on Kafin to find that the plaintiff had a reasonable likelihood of success in arguing that his

sanction was too severe. However, we also stated that our determination did “not address in

anyway [sic] the merits of the underlying dispute.” Sonntag, 2013 IL App (2d) 121288-U, ¶ 34.

In the present case, the issue is whether the Department abused its discretion in revoking the

plaintiff’s license. In light of the severity of the offense, we cannot say that the Department

abused its discretion.

¶ 27                                      CONCLUSION

¶ 28   For the foregoing reasons, we reverse the judgment of the circuit court of Kane County

and reinstate the Department’s original sanction revoking the plaintiff’s court reporter’s license.

¶ 29   Reversed.




                                               - 12 -